Wright, J.
1. Stamps: appeal from justice. The court below erred in dismissing the appeal. The case of Deskin v. Graham (10 Iowa, 553), in effect holds that the act of the collector validated the bond, and oi the correctness of this ruling we entertain no doubt. The act of 1865 provides that the instrument thus indorsed shall thereupon be deemed and held to be as valid to all intents arid purposes as if stamped when made or issued. Than tbi$, *338no language could be clearer, and we are disposed to give a liberal rather than a strict construction, the better to effectuate justice and carry out the reason and policy of the law.
2. _ order of collector. The collector is to he satisfied that the failure to stamp was through inadvertence, etc., and without any willful design to defraud, etc.; hut it is not necessary ^hat pe s]10u]¿i state these facts in the order allowing the stamp to he affixed. Nor does it make any difference that the stamp was affixed after the ¡notion was made, even if it was true, which is by no means clear from the record. It was undeniably so affixed in the case above cited (19 Iowa, 553), and yet was held good.
. There is no suggestion in the record that the bond was, without permission, taken from tbe files to obtain this indorsement. We find it duly indorsed, and cannot presume that it was done otherwise than regularly and at the time stated. The simple question is, whether, after the bond was thus stamped, it thereby became as valid as when made. As we have seen, this is the language of the law, and our plain duty is to give it effect.
Eeversed.